Citation Nr: 1532609	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  00-22 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2000  and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a TDIU and service connection for PTSD, respectively.

In March 2004, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The claim was remanded by the Board in June 2012 to facilitate the Veteran's request for an additional hearing, which was held via videoconference before the undersigned VLJ in November 2013.  These claims were then remanded by the Board in July 2014 for additional development.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for PTSD based on an in-service assault, specifically that he was touched inappropriately by one of his drill instructors during boot camp.  In its July 2014 remand, the Board directed the AOJ to schedule the Veteran for an examination to determine whether he has PTSD that is related to his military service, including the claimed personal assault.

The Veteran underwent a VA examination in September 2014.  The examiner stated that the Veteran did not meet the criteria for a DSM-5 diagnosis of PTSD, and that his symptoms were better accounted as bipolar I disorder, with psychotic features, mood incongruent.  The examiner stated that the Veteran's claimed stressor did not meet the criteria for PTSD, but noted that the Veteran's account of the incident during the examination differed from the account of the incident as described in his medical records.  Due to the incongruity between the Veteran's report and medical file, and the limited time for the evaluation, the examiner stated that further examination was needed to accurately determine whether the Veteran fully meets the DSM-5 criteria for PTSD.

The Veteran was scheduled to undergo another VA examination on February 3, 2015, but failed to appear.  A March 10, 2015, Report of General Information reflects that AOJ personnel attempted to contact the Veteran regarding his failure to appear for this examination, but were only able to leave a message.  Subsequently, the Veteran submitted a statement indicating that, prior to February 1, he had received a call regarding scheduling the examination, and advised the caller that he would be out of the country until March 5.  He further stated that he was unaware that the examination had been scheduled for February 3.  He went on to state that, after returning from overseas, he was unwell and was admitted to the VA medical center for treatment from March 9 to March 16, and therefore did not receive the March 10 call regarding his failure to appear.  VA treatment records confirm that the Veteran was admitted for treatment during the specified dates.

Failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

In this case, the Board finds that good cause has been shown, as the Veteran was hospitalized at the time that VA attempted to contact him following his failure to appear for the second examination.  Therefore, a new examination should be scheduled.

With respect to the Veteran's TDIU claim, the additional development of this claim directed by the Board's July 2014 remand has been completed.  However, this claim is inextricably intertwined with the Veteran's claim for service connection for PTSD, as any additional award arising out of a potential grant of service connection may impact the assigned disability ratings and effective dates pertinent to his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, the TDIU claim must also be remanded with the Veteran's pending service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess whether he has PTSD that is related to his military service, including due to a claimed personal assault that occurred during boot camp when a drill instructor touched him inappropriately.  If possible, schedule the examination with the same examiner who conducted the September 2014 VA PTSD examination.  The designated examiner must review the claims file, and specifically review the September 2014 VA examination report.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the personal assault stressor reported by the Veteran actually occurred.

In forming this opinion, the examiner must specifically review the VA records beginning in 2002, which reflect diagnoses of mood, anxiety, and bipolar disorders, and records from 2008, which reflect diagnoses of PTSD with related military sexual trauma (MST).

The examiner must also review a May 2006 statement from the Veteran's brother reporting the Veteran's behavior in an incident following his graduation from boot camp; and an article submitted May 2012 (along with VA Form 646) titled: Effects of sexual assaults on men: physical, mental and sexual consequences.

In reviewing the evidence and forming this opinion, the examiner must, to the extent possible, address any inconsistencies in the Veteran's account of the in-service assault, such as those indicated in the September 2014 VA examination report.

If, and only if, the examiner determines that it is at least as likely as not that the claimed in-service assault actually happened, then he/she should also determine whether the Veteran has a current diagnosis of PTSD that is etiologically related to this assault.

The examiner must provide the underlying rationale for these opinions, and cite to specific evidence in the file if necessary to support the conclusions reached.  If the examiner is unable to provide any opinion without resorting to speculation, he/she must explain why this is the case.

2.  Then readjudicate the Veteran's claim for service connection for PTSD and entitlement to a TDIU in light of this and all other additional evidence. If any claim continues to be denied, send him and his representative an SSOC and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




